Case 2:11-cv-02920-KAM-PK Document 56 Filed 08/01/19 Page 1 of 1 PageID #: 288



   D. CHRISTOPHER MASON                   ATTORNEYS AT LAW                               EMAIL:
                                      11 BROADWAY - SUITE 615-8                   cmason@masonlawpllc.com
                                     NEW YORK, NEW YORK 10004
                                    P: 212.498.9691 F: 212.498.9692



                                                                      July 31th, 2019

   VIA ECF
   Honorable Peggy Kuo, Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201


    RE:                   Razzano v. Remsenburg‐Speonk Union Free Sch. Dist., et al. Case No. 11-CV-
                          02920-KAM-PK


   Dear Judge Kuo:

            We are writing in regarding to the July 30th, 2019 Notice of Electronic Filing we
   received which appears to publicly disclose Plaintiff and Defendant’s relative settlement
   positions in relation to this matter. The plaintiff sees this a being unhelpful and a breach of
   the confidentiality with respect to settlement negotiations and the protocols of
   mediation. Therefore, we respectfully request that this entry in the docket be removed and
   for the Court schedule a settlement conference pursuant to Local Rule 83.8, Court-Annexed
   Mediation.

           Thank you for your attention.


                                                                      Respectfully yours,

                                                                      MASON LAW, PLLC.

                                                                      /s/: D. Christopher Mason
                                                                      D. Christopher Mason
